Title: From George Washington to Charles Cotesworth Pinckney, 8 July 1796
From: Washington, George
To: Pinckney, Charles Cotesworth


        Duplicate
       
        
          My dear Sir,
          Mount Vernon 8th July 1796
        
        Sincerely commisserating the distresses of the Citizens of Charleston, occasioned by the late unfortunate fires—I take the liberty of offering, through you, my mite toward their relief; without any desire of having my name mentioned. With affectionate regard I am always Yours
        
          Go: Washington
        
      